Citation Nr: 0308934	
Decision Date: 05/12/03    Archive Date: 05/20/03

DOCKET NO.  98-16 806	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to service connection for an acne condition, 
to include as due to Agent Orange exposure.

2.  Entitlement to an initial rating in excess of 10 percent 
for post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Henriquez, Counsel




INTRODUCTION

The veteran had active duty from December 1967 to September 
1969.

This matter originally came before the Board on appeal from 
an October 1997 rating decision of the Cleveland, Ohio, 
Department of Veterans Affairs (VA) Regional Office (RO).  
The Board remanded this case in June 2001 for development of 
the record.  The case has now been returned for appellate 
consideration.
  
The issue of entitlement to an initial rating in excess of 10 
percent for PTSD is the subject of a Remand following the 
Order in this decision.


FINDING OF FACT

There is competent medical evidence linking the veteran's 
acne vulgaris to his active military service.


CONCLUSION OF LAW

With resolution of reasonable doubt in the appellant's favor, 
acne vulgaris was incurred during active service.  
38 U.S.C.A. §§ 1110, 5107 (West 1991 & Supp. 2002); 38 C.F.R. 
§ 3.303 (2002).


REASONS AND BASES FOR FINDING AND CONCLUSION

At the outset the Board notes that the Veterans Claims 
Assistance Act of 2000 (VCAA) was passed during the pendency 
of the veteran's claim.  38 U.S.C.A. §§ 5102, 5103, 5103A, 
5107 (West Supp. 2002).  The VCAA identifies and describes 
duties on the part of the VA to notify the claimant of the 
evidence needed to substantiate a claim, and to help a 
claimant obtain that evidence.  Id.  These duties have been 
codified, in pertinent part, at 38 C.F.R. §§ 3.102, 3.159, 
and 3.326 (2002).  These statutory and regulatory changes are 
liberalizing and are applicable to this appeal.  See Karnas 
v. Derwinski, 1 Vet. App. 308, 312-313 (1991).

The Board is satisfied that the facts relevant to this claim 
have been properly developed and there are no further actions 
that should be undertaken to comply with the provisions of 
the Act or implementing regulations.  In this case, the RO 
has obtained the veteran's service medical records, VA 
medical treatment records, private medical treatment records 
and reports of VA examinations.  Probative evidence, not 
included in the file, has not been identified.  The Board is 
unaware of any such evidence, and finds that all probative 
evidence has been obtained, to include VA examinations.  
There is no identified probative evidence which remains 
outstanding.  

The RO sent the veteran a letter in November 2001 in which he 
was notified of the evidence necessary to substantiate his 
claim, as well as VA development activity.  Specifically, he 
was advised that if there was other medical evidence that he 
would like the RO to consider, he should notify the RO and 
every reasonable effort would be made to obtain the evidence.  
A November 2000 statement of the case and a March 2003 
supplemental statement of the case set out the applicable 
laws and regulations.  Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  In sum, the Board finds that VA has complied 
with the notice and duty-to-assist provisions of VCAA.

The veteran's DD-214 reflects service in Vietnam and includes 
receipt of the Purple Heart, Combat Infantryman Badge and 
Bronze Star awards.

The service medical records are negative for any findings, 
treatment, or diagnosis of an acne condition.

The veteran underwent a VA general medical examination in 
July 1997 in which he reported that he had developed a bad 
case of acne on his face, neck, and upper back during 
service.  He stated that it progressed into the 1970's and he 
saw a dermatologist to treat the condition.  Examination of 
the skin revealed that it was dry.  There were old scars and 
pitting on the checks and on the chin.  There were no active 
pustules or draining in any area of the body.  The examiner 
stated that a definitive diagnosis of chloracne could not be 
made on the veteran because he failed to keep a scheduled 
dermatology examination. 

A letter dated in January 1999 was received from D. Ringel, 
D.O.  Dr. Ringel stated that the veteran was seen with severe 
facial scarring which the veteran attributed to exposure to 
chemicals in Vietnam.  Dr. Ringel stated that he could 
confirm that the veteran had facial scarring which was 
treated several times with a laser.  It was stated that the 
veteran showed good improvement with each treatment.  The 
treatments were stopped because the center went bankrupt.  

The veteran underwent a VA dermatology examination in April 
1999.  The veteran reported that he has had problems with 
acne since his service in Vietnam.  Examination of the facial 
skin revealed multiple scars consistent with acne-type 
lesions with development of a tender pea-sized scab nodule 
just below the right mastoid.  The neck showed similar old 
scarring.  The upper back showed areas of black heads with 
very little scarring.  It was noted that referral to the 
dermatologist for the consultation revealed an assessment 
consistent with acne vulgaris and apocrine hidrocystime.  It 
was commented that VA document review of literature states 
that chloracne may be difficult to diagnosis correctly 
especially mild cases from acne vulgaris in adolescents and 
young adults.  The examiner stated that a history of clear 
skin on entrance into service and acne that started after 
Vietnam service is consistent with chloracne.  

An addendum to the April 1999 VA dermatology examination was 
made in August 1999.  The examiner noted that the April 1999 
VA examination was conducted by a physician's assistant.  The 
examiner felt that based on a review of the objective medical 
evidence, he could not state that the veteran had chloracne 
as a result of his alleged exposure in Vietnam.  He could say 
that the veteran has had facial scarring from some disease 
process and does at this time have acne vulgaris based on 
clinical examination findings.  

Following appellate review in June 2001, the Board remanded 
the issue to the RO for further development of the evidence.  
The Board noted that a physical examination was not performed 
in conjunction with the August 1999 addendum and therefore, 
the RO was requested to provide another VA dermatology 
examination.  

The veteran underwent a VA dermatology examination in 
November 2002.  The veteran complained of constant pustules 
in the back, chest, and face.  Examination of the face 
revealed evidence of acne scars on the cheeks, forehead, 
nose, and chin with open and closed comedones present.  
Examination of the neck revealed active erythematous papules, 
with no pustules or cystic areas but with comedomes present.  
There were diffuse closed comedomes on the back.  The 
assessment was acne of the face, chest, chest, and back.  The 
examiner concluded that it was at least as likely as not that 
his acne vulgaris was related to possible exposure to Agent 
Orange.
 .
Service connection will be granted if it is shown that a 
veteran has a disability resulting from an injury or disease 
contracted in the line of duty, or for aggravation of a 
preexisting injury or disease in active military service.  38 
U.S.C.A. § 1110 (West Supp. 2002); 38 C.F.R. § 3.303 (2002).  
To establish a showing of chronic disease in service, there 
is required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time.  38 C.F.R. § 3.303(b) 
(2002).  If chronicity in service is not established, a 
showing of continuity of symptoms after discharge is required 
to support the claim.  Id. See also Rose v. West, 11 Vet. 
App. 169 (1998); Savage v. Gober, 10 Vet. App. 488, 495-98 
(1997).  Service connection may also be granted for any 
disease diagnosed after discharge, when all of the evidence 
establishes that the disease was incurred in service. 38 
C.F.R. § 3.303(d) (2002).

The statute and regulations also specify the diseases for 
which service connection may be presumed due to exposure to 
herbicide agents. The specified diseases are: chloracne, 
Hodgkin's disease, non-Hodgkin's lymphoma, porphyria cutanea 
tarda, soft tissue sarcoma (other than osteosarcoma, 
chondrosarcoma, Kaposi's sarcoma, or mesothelioma), multiple 
myeloma, and respiratory cancers (cancers of the lung, 
bronchus, trachea, or larynx), and diabetes mellitus (Type 
2).  A list of soft tissue sarcomas is noted at the end of 
the regulation. 38 U.S.C.A. § 1116(a)(2), as added by § 
201(c) of the "Veterans Education and Benefits Expansion Act 
of 2001," Pub. L. No. 107- 103, 115 Stat. 976 (2001); 38 
C.F.R. § 3.309(e) (2002); 66 Fed. Reg. 23168 (2001). The 
Secretary of Veterans Affairs has determined that there is no 
positive association between exposure to herbicides and any 
other condition for which the Secretary has not specifically 
determined that a presumption of service connection is 
warranted.  See Notice, 59 Fed. Reg. 341-346 (1994); see also 
Notice, 61 Fed. Reg. 41,442-449 (1996).

A disease associated with exposure to herbicide agents listed 
in § 3.309(e) will be considered to have been incurred in 
service under the circumstances outlined in this section even 
though there is no evidence of such disease during service, 
provided that the disease listed shall have become manifest 
to a degree of 10 percent or more at any time after service, 
except that chloracne or other acneform consistent with 
chloracne, porphyria cutanea tarda, and acute and subacute 
peripheral neuropathy shall have become manifest to a degree 
of 10 percent or more within a year after the last date on 
which the veteran was exposed to an herbicide agent during 
active military, naval, or air service. 38 U.S.C.A. § 1116, 
as added by § 201 of the "Veterans Education and Benefits 
Expansion Act of 2001," Pub. L. No. 107- 103, 115 Stat. 976 
(2001).

For purposes of establishing service connection for a 
disability or death resulting from exposure to a herbicide 
agent, including a presumption of service connection under 
this section, a veteran who, during active military, naval, 
or air service, served in the Republic of Vietnam during the 
period beginning on January 9, 1962, and ending on May 7, 
1975, shall be presumed to have been exposed during such 
service to an herbicide agent containing dioxin or 2, 4- 
dichlorophenoxyacetic acid, and may be presumed to have been 
exposed during such service to any other chemical compound in 
an herbicide agent, unless there is affirmative evidence to 
establish that the veteran was not exposed to any such agent 
during that service. 38 U.S.C.A. § 1116(f), as added by § 
201(c) of the "Veterans Education and Benefits Expansion Act 
of 2001," Pub. L. No. 107- 103, 115 Stat. 976 (2001).

Notwithstanding the foregoing discussion regarding 
presumptive service connection, which arose out of the 
Veterans Dioxin and Radiation Exposure Compensation Standards 
Act, Public Law No. 98-542, § 5, 98 Stat. 2725, 2727-29 
(1984), and the Agent Orange Act of 1991, Public Law No. 102- 
4, § 2, 105 Stat. 11 (1991), the United States Court of 
Appeals for the Federal Circuit has determined that a 
claimant is not precluded from establishing service 
connection with proof of direct causation. Combee v. Brown, 
34 F.3d 1039, 1042 (Fed. Cir. 1994); Ramey v. Brown, 9 Vet. 
App. 40, 44 (1996), aff'd sub nom.  Ramey v. Gober, 120 F.3d 
1239 (Fed. Cir. 1997), cert. denied, 118 S. Ct. 1171 (1998); 
Brock v. Brown, 10 Vet. App. 155, 160-61 (1997).

The veteran served in the Republic of Vietnam during the 
Vietnam era. Hence, exposure to Agent Orange may be conceded.  
As mentioned above, 38 C.F.R. § 3.309(e) lists certain 
diseases for which service connection may be presumed due to 
exposure to herbicide agents.  However, acne vulgaris (in 
contrast to chloracne) is not included in that list and may 
not be granted on a presumptive basis.  

Although service connection for acne vulgaris may not be 
allowed on a presumptive basis, competent evidence of record 
does establish that it is at least as likely as not that the 
disorder was incurred in service on a direct basis.  In this 
regard, the Board notes that the November 2002 VA examiner 
stated that it was as least as likely as not that the 
veteran's acne vulgaris was related to possible exposure to 
Agent Orange in service.  There is no evidence of record 
dissociating acne vulgaris from service origin.  Accordingly, 
after resolving reasonable doubt in favor of the veteran, the 
Board finds that service connection for acne vulgaris on a 
direct basis is warranted.  38 U.S.C.A. § 5107(b).  


ORDER

Service connection for acne vulgaris is granted.  

							(CONTINUED ON NEXT PAGE)


REMAND


Additional development is needed in this case regarding the 
issue of entitlement to an increased rating in excess of 10 
percent for PTSD.

The case is hereby Remanded for the following actions:

1.  The RO should contact the veteran and 
request that he identify the names, addresses, 
and approximate dates of treatment for all 
healthcare providers who provided him with 
treatment for his PTSD since 1996.  After 
obtaining any necessary authorization, the RO 
should contact all identified providers and 
request a copy of all treatment reports not 
already in the claims file.

2.  The veteran should be scheduled for a VA 
examination to ascertain the severity and 
manifestations of the PTSD.  The veteran must 
be provided notice of the potential 
consequences for his failure to report for 
such examination.  The entire claims folder 
must be made available to, and be reviewed by, 
the physician designated to examine the 
veteran.  All necessary tests and studies, to 
include psychological testing, should be 
accomplished, and all clinical findings should 
be reported in detail.  As regards the latter, 
the examiner should specifically render 
findings with respect to the existence and 
extent (or frequency, as appropriate) of the 
following:  memory loss; depressed mood; 
anxiety; panic attacks; sleep impairment; 
impaired judgment, speech, impulse control 
and/or thought processes; neglect of personal 
hygiene and appearance; suicidal ideation; and 
delusions or hallucinations.  The examiner 
must comment as to the degree to which the 
veteran's PTSD affects his ability to 
establish and maintain effective and favorable 
relationships with people (social impairment), 
and the degree to which the psychiatric 
symptoms result in reduction in initiative, 
productivity, flexibility, efficiency and 
reliability levels (industrial impairment).  
The examiner should also offer an opinion as 
to whether it is at least as likely as not 
that the veteran's service-connected PTSD 
precludes employment.  If possible, the 
examiner should distinguish symptoms 
attributable to the veteran's PTSD from any 
other diagnosed mental disorder and assign a 
global assessment of functioning (GAF) score 
with regard to only the PTSD symptomatology.  
All examination findings, along with the 
complete rationale for each opinion expressed 
and conclusion reached, should be set forth in 
a typewritten report.

3.  After the above development has been 
completed, the RO should readjudicate the 
issue of entitlement to an increased rating in 
excess of 10 percent for PTSD, and provide 
notice of the determination to the veteran and 
his representative.  If the benefit sought on 
appeal remains, a Supplemental Statement of 
the Case should be issued to the veteran and 
his representative, and the appropriate period 
of time to respond should be afforded.  
Thereafter, as appropriate, the case should be 
returned to the Board for appellate 
consideration.

The Board intimates no opinion as to the ultimate resolution 
of the appeal by this remand.  The appellant has the right to 
submit additional evidence and argument on the matter or 
matters the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO. 
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner. See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 
U.S.C.A. § 5101 (West Supp. 2001) (Historical and Statutory 
Notes). In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court. See M21-1, Part IV, paras. 8.44- 8.45 and 
38.02-38.03.



	                        
____________________________________________
	U. R. POWELL
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

